DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification includes numerous references to a “carcass” but is presumed to refer to a cabinet of the refrigeration appliance. Appropriate correction is required.

Claim Objections
Claim 16 is objected to because of the following informalities: line 3 recites “a terminating element” but should instead read --the terminating element-- for proper antecedent basis. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a terminating element for closing a storage compartment in claims 1 and 16-17, first and second snap-on elements in claim 13, and a sealing element in claims 14-15.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-9 and 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 3, 7, and 11, the claims each recite fastening components in a “non-destructive” manner. This limitation is indefinite as it is unclear what is meant by 
	Regarding claims 4-6, 8-9, and 12-13, the claims are rejected due to dependence from claims 3, 7, and 11.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7, and 11-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koo (US 2017/0370636).
	As to claims 1-2, Koo discloses a household refrigeration appliance 1 comprising:
	a body 12 having a storage compartment 20 disposed in said body;
	a terminating element 300b/310 for closing said storage compartment 20;
	a display unit 200;
	a cover 220 for the display unit 200, said cover 220 formed by a glass plate having a rear (Figs. 15-16, paragraph 159);
	a carrier frame 230 fastened to said rear of said plate (Figs. 15-16); and

	As to claims 3-5, Koo discloses attaching the plate in a non-detachable and non-destructive manner using a sealing adhesive bond (paragraph 181).
	As to claim 7, Koo discloses the electronic display 210 being detachably fastened to said carrier fame 230 in a non-destructive manner using display mounter 234.
	As to claims 11-12, Koo discloses detachably fastening the display unit at the refrigeration appliance in a non-destructive manner using snap connections in the form of latches 246 (paragraph 173).
	As to claim 13, Koo discloses a receptacle 330 in which the display unit is fastened (Fig. 12), wherein the snap connections include latches 246 on the carrier frame and combiners 350 on the receptacle (paragraph 173).
	As to claim 14, Koo discloses a sealing element 310 of terminating element 300b/310 disposed on the carrier frame 230 (Fig. 15).
	As to claim 15, Koo discloses the sealing element 310 having narrow sides fastened to the display control unit via combiners 350 (Fig. 15).
	As to claims 16-17, Koo discloses terminating element 300b/310 completely forming the narrow sides, wherein the display unit is disposed in a receptacle 310 formed in one piece in the terminating element 300b/310 (Fig. 15).
	As to claims 18-20, Koo discloses glass plate 220 having projection and extension planes and enclosed by a rectangle 310 (Fig. 5), and teaches carrier frame 230 enclosed by a rectangle 240, the rectangle 240 corresponding to at least 90% of the surface of rectangle 310 (Figs. 5 and 15).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Koo as applied above.
              As to claim 6, Koo teaches utilizing a double-sided adhesive, and thus is considered to teach use of an adhesive tape (paragraph 181). The reference is silent regarding a specific adhesive type. However, it would have been an obvious design choice to modify the reference by utilizing closed porous adhesive tape, since applicant has not disclosed that having a particular type of adhesive solves any stated problem or provides any unexpected result, and it appears that the display would perform equally well using any type of double sided adhesive capable of holding the components together during use.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Koo as applied above, and further in view of Shaw (US 9,958,898).
	As to claim 8, Koo is silent regarding the specifics of the display mounter 234 and thus does not explicitly teach a snap-on connection. However, Shaw teaches that it is known to align a display screen using a snap connection (claim 8) and thus it would have been obvious to a person having ordinary skill in the art, at the time of the 
	As to claim 9, Koo, as modified, includes a snap fit connection as taught by Shaw. The display 210 is maintained within mounter 234 and thus is fixed within an X and Y direction, however the display can be removed in the Z direction via snap fit and thus is considered to meet the limitations of the claim.
	As to claim 10, Koo does not explicitly teach a spring element as claimed. However, Shaw teaches that it is known to provide a spring element 440 which presses a display 452 against a rear side of a glass plate 450 (Figs. 4A-B). Such a construction provides for easy access to internal components of a display device (Fig. 4B; col. 10, lines 55-65). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Koo to include a spring element as taught by Shaw in order to provide a display on which it is convenient to perform maintenance or replacement of components. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BRADFORD whose telephone number is (571)270-5199. The examiner can normally be reached Monday-Friday 8:00 - 4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN BRADFORD/           Primary Examiner, Art Unit 3763